considerations of case management are relevant factors for the district
                       court to consider); NRCP 16.1(g) (specifying that proper person plaintiffs
                       are not excused from holding a case conference). Based on the facts of this
                       case, we cannot conclude that the district court abused its discretion, and
                       we therefore
                                   ORDER the judgment of the district court AFFIRMED.




                                                                       / AA;
                                                                   Hardesty


                                                                                                 J.
                                                                   Douglas



                                                                   _Chu.
                                                                   Cherry




                       cc: Hon. Gary Fairman., District Judge
                            Joseph L. Mizzoni
                            Attorney General/Carson City
                            White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A    c4tI(c.